Citation Nr: 9935102	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  97-06 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which declined to reopen the veteran's claim for 
service connection for schizophrenia on the basis of new and 
material evidence.  The veteran, who had active service from 
May 1971 to June 1973, appealed that decision to the Board.


REMAND

On review of the claims file, the veteran raised the issue of 
clear and unmistakable error (CUE) in a prior unappealed 
December 1974 rating decision which denied service connection 
for a psychosis in his February 1997 substantive appeal.  The 
Board notes that the CUE issue was mentioned in the March 
1997 supplemental statement of the case (SSOC) and identified 
by the RO as an issue that was inextricably intertwined with 
the new and material issue.  The RO noted in that SSOC that 
it had determined that the unappealed December 1974 rating 
decision was not clearly and unmistakably erroneous.  This 
SSOC was apparently the first notice to the veteran of the 
denial of this claim, and there is no indication that the 
veteran was provided proper notice of the decision and of his 
appellate rights.  As such, there is no notice of 
disagreement preceding the March 1997 SSOC.  A later SSOC 
dated in March 1999 and statements submitted on the veteran's 
behalf in September 1999 and in October 1999 also address the 
CUE claim.  

Implicit in the RO determinations is the conclusion that a 
decision on the claim for CUE could have a significant impact 
on adjudication of whether there is new and material evidence 
to reopen the previously denied claim.  The Board concurs in 
the assessment that the issue of whether there is new and 
material evidence to reopen the veteran's claim is 
inextricably intertwined with the issue of whether there was 
CUE in the 1974 decision.  See EF v. Derwinski, 1 Vet. App. 
324 (1991); Harris v. Derwinski, 1 Vet. App. 180 (1991); 
Meyers v. Derwinski, 1 Vet. App. 127 (1991).  In deciding 
whether a claim raised during the course of an appeal is 
inextricably intertwined with an issue that has been 
developed, adjudicators must look to what affect an allowance 
of the claim not developed for appellate consideration, would 
have on the denied claim on appeal.  Hoyer v. Derwinski, 1 
Vet. App. 208, 209 (1991).  In the instant case, a 
determination that there had been CUE in the 1974 decision 
denying service connection for a psychosis could render moot 
the issue of whether new and material evidence had been 
submitted to reopen that previously denied claim.

However, the recognition that two claims are inextricably 
intertwined does not obviate the need for following proper 
procedure for ensuring appellate review of each claim.  The 
Board notes that appellate review of a decision by a RO is 
initiated by the filing a notice of disagreement (NOD) within 
one year of notice of the determination being appealed, and 
is perfected by the filing a substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Brannon v. West, 12 Vet. App. 32, 34 
(1998); Roy v. Brown, 5 Vet. App. 554, 555 (1993); Rowell v. 
Principi, 4 Vet. App. 9, 14- 15 (1993); 38 C.F.R. § 20.200 
(1999).  The substantive appeal must be filed within one year 
after mailing of notification of an adverse RO decision or 
within sixty days after the RO mails a statement of the case 
(SOC), whichever period ends later.  See 38 U.S.C.A 
§7105(b)(1); 38 C.F.R. § 20.302(b) (1999).  The Board 
observes that proper procedure has not been followed in this 
case with respect to the CUE claim so as to permit appellate 
review at this time.  However, the Board notes that since 
adjudication of this matter could have a significant impact 
on the new and material evidence claim, the case must be 
returned to the RO in order to afford the veteran the 
opportunity to properly advance this appeal before the Board.  
The Board will therefore, defer its consideration of the 
veteran's new and material evidence claim pending completion 
of action by the RO requested in this remand.

Therefore, in order to accord the veteran every consideration 
with respect to the present appeal, and to ensure that the 
veteran is provided with due process of the law, the Board 
determines that it is necessary to return this case to the RO 
for further development.  Accordingly, the case is remanded 
for the following action:

The RO should ensure that the issue of 
whether the unappealed rating decision of 
December 1974 which denied service 
connection for a psychosis contained 
clear and unmistakable error is formally 
adjudicated.  If the determination 
remains adverse to the veteran, the RO 
should provide the veteran and his 
representative with notice of appellate 
rights, specifically the right to file a 
notice of disagreement within one year of 
notice of the adverse determination.  If 
appellate review is initiated by the 
filing of a notice of disagreement, the 
RO should issue a statement of the case 
with the applicable law and regulations 
regarding the claim of CUE, and the 
veteran should be provided information 
regarding the filing of a substantive 
appeal to this issue.  See 38 C.F.R. 
§ 20.200.

The case should then be returned to the Board for further 
appellate consideration of all issues properly placed in 
appellate status.  The purpose of this remand is to afford 
the veteran due process of law.  No inference should be drawn 
regarding the merits of the claim, and no action is required 
of the veteran until further notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



